Citation Nr: 0405270	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  96-31 732A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for 
intertrochanteric right hip fracture, currently evaluated as 
20 percent disabling.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1941, from September 1942 to December 1945, and from 
January 1951 to July 1952.  He also performed periods of 
service in the National Guard.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Cleveland, Ohio Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, among other things, denied 
claims of entitlement to a rating in excess of 20 percent for 
residuals of an intertrochanteric right hip fracture, and 
special monthly compensation based on the need for regular 
aid and attendance or by reason of being housebound.  In a 
February 1999 decision, the Board denied entitlement to an 
increased evaluation for intertrochanteric right hip fracture 
residuals and deferred action on the claim of entitlement to 
special monthly compensation.  

The veteran appealed to the United States Court of Appeal for 
Veterans Claims (Court).  In an August 1999 Order, the Court, 
in pertinent part, vacated and remanded the Board's decision 
for further development.  In July 2001, the Board remanded 
the case for further development.  

Thereafter, the veteran moved and his claims files were 
transferred to the RO in New Orleans, Louisiana.  The appeal 
was once again sent back to the Board.  In December 2002 and 
April 2003 the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  In July 2003, to 
comply with the holding by the United States Court of Appeals 
for the Federal Circuit's in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003), the Board remanded the appeal for the issuance of a 
supplemental statement of the case.  In September 2003, the 
veteran was issued the supplemental statement of the case.




REMAND

Since the September 2003 supplemental statement of the case 
was issued it has become evident to the Board that the 
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 
(2003) require that notice to a claimant pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), be provided at the time that, 
or immediately after, the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Alas, the law fails to provide any guidance how VA 
could provide a "pre-AOJ-decision" notice of the VCAA in 
those cases where the underlying rating decision was 
promulgated long before the enactment of the VCAA.  

The Board acknowledges that this case has been pending since 
June 1997, and that the rating decision at issue was 
promulgated in January 1998.  In January 1998 the VCAA was 
not yet the law of the land, and VA could not have issued an 
appropriate VCAA notice prior to the January 1998 decision.  
Still, these statutes are the law.

In light of 38 U.S.C.A. §§ 5100, 5103; and 38 C.F.R. § 3.159, 
the Board could remand this case to have the RO readjudicate 
everything after first issuing a VCAA notice letter that 
complies with the provisions of 38 U.S.C.A. § 5103.  At a 
minimum the RO would then have to issue a new rating decision 
and at least a new supplemental statement of the case.  Such 
an action would delay the Board's adjudication of the merits 
of this claim.  

Alternatively, the veteran could waive in writing any error 
by VA resulting from its failure to issue notice prior to the 
January 1998 rating decision.  Such a waiver would not be a 
waiver of the adequacy of any notice provided.  Rather, it 
would simply excuse the fact that VA did not issue 
"Quartuccio sufficient" notice to the veteran until after 
the rating decision in question.

Given, the foregoing, and the current state of the law, this 
case is REMANDED for the following action:

1.  The RO must contact the veteran and 
his representative and provide them with 
notice of the above information.  They 
then should be asked if the veteran 
wishes to waive (i.e. excuse) any error 
arising from the fact that VA did not 
issue "Quartuccio sufficient" notice 
until after the rating decision in 
question.  

2.  If the veteran wishes to waive his 
right to have VCAA notice issued prior to 
a rating decision the RO should obtain 
this waiver in writing and return the 
case to the Board.  

3.  If the veteran does not waive his 
rights under the VCAA, the RO should 
undertake the following actions: 

a)  Provide the veteran with VCAA 
notice in accordance with the 
decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 U.S.C.A. 
§§ 5100, 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and 
any other applicable legal 
precedent.  Provide an adequate 
amount of time for the veteran to 
respond.

b)  Issue a new rating decision 
addressing the issues of entitlement 
to an increased evaluation for 
intertrochanteric right hip 
fracture, and entitlement to SMC 
based on the need for regular aid 
and attendance or by reason of being 
housebound.  If the claim remains 
denied issue a supplemental 
statement of the case, and afford 
the appellant an appropriate period 
of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


